Case 1:18-cr-00457-AMD Document 165 Filed 06/11/20 Page 1 of 3 PageID #: 2383

                                                  U.S. Department of Justice


                                                  United States Attorney
                                                  Eastern District of New York

JN/DKK/LB/CJN                                     271 Cadman Plaza East
F. #2017R05903                                    Brooklyn, New York 11201


                                                  June 11, 2020


By Email and ECF

Thomas C. Green
Mark D. Hopson
Michael Levy
Joan M. Loughnane
Sidley Austin LLP

David Bitkower
Matthew S. Hellman
Jenner & Block LLP

                Re:   United States v. Huawei Technologies Co., Ltd., et al.
                      Criminal Docket No. 18-457 (S-3) (AMD)

Dear Counsel:

              Enclosed please find the government’s production of discovery in accordance
with Rule 16 of the Federal Rules of Criminal Procedure. This discovery supplements the
government’s previous productions. The discovery is being produced pursuant to the
Protective Order entered by the Court on June 10, 2019. See ECF Docket Entry No. 57. The
government also requests reciprocal discovery from the defendants.
     Case 1:18-cr-00457-AMD Document 165 Filed 06/11/20 Page 2 of 3 PageID #: 2384



     I.       The Government’s Discovery



          Document Description                Category of                    Bates Range
                                          Discovery Pursuant
                                          to Protective Order

Financial institution records including   Discovery Material      DOJ_HUAWEI_A_0004882151 -
transactional documents and meeting                               DOJ_HUAWEI_A_0005070672
                minutes

     Accounting and tax records           Discovery Material      DOJ_HUAWEI_A_0005070673 -
                                                                  DOJ_HUAWEI_A_0005196706



                                                       Very truly yours,

                                                       RICHARD P. DONOGHUE
                                                       United States Attorney

                                                 By:    /s/ Julia Nestor
                                                       Alexander A. Solomon
                                                       Julia Nestor
                                                       David K. Kessler
                                                       Sarah Evans
                                                       Assistant United States Attorneys
                                                       (718) 254-7000

                                                       DEBORAH L. CONNOR
                                                       Chief, Money Laundering and Asset
                                                       Recovery Section, Criminal Division
                                                       U.S. Department of Justice

                                                 By:   /s/ Christian J. Nauvel
                                                       Laura Billings
                                                       Christian J. Nauvel
                                                       Trial Attorneys

                                                       JAY I. BRATT
                                                       Chief, Counterintelligence and Export
                                                       Control Section
                                                       National Security Division, U.S. Department
                                                       of Justice

                                                   2
Case 1:18-cr-00457-AMD Document 165 Filed 06/11/20 Page 3 of 3 PageID #: 2385



                                       By:    /s/ Thea D. R. Kendler
                                              Thea D. R. Kendler
                                              David Lim
                                              Trial Attorneys

cc:   Clerk of the Court (AMD) (by ECF) (without Enclosures)




                                          3
